DETAILED ACTION
The instant application having Application No. 17/088,487 filed on 11/03/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1, 3, 5, 6, 7 and 10 are amended.  Claims 4 and 13 are cancelled. Claim 14 is added. Claims 1-3, 5-12 and 14 are pending. 

Response to Arguments
Applicant’s arguments filed on 03/24/2012 with respect to claims 1 has been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) LG ELECTRONICS: (“Summary of RAN1 Agreements/Working assumptions in WI 5G V2X with NR sidelink”; 3GPP DRAFT; R1-1913601; Reno, USA, January 2020; from Applicant’s IDS). does address the new amended limitation set forth within independent claim 1. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 rendering the applicant’s amendments filed on 03/24/2012 moot.

Claim Objections
Claims 7 and 8 are objected to because of the following informality:
Regarding claim 7, recites “7. (Original)”, it should recite “7. (Currently amended)”.
Regarding claim 8, the term “UE” should be written in an expanded form at the first instance of its appearance. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “determining an index of a cyclic shift pair” renders the claim indefinite. It is not clear how the “index of a cyclic shift pair” is determined and by who/what is performed the determination?

Regarding claim 1, the limitation “and determining the initial cyclic shift for a PSFCH sequence from the index of the cyclic shift pair and a number of cyclic shift pairs based on a predefined table” renders the claim indefinite. It is not clear how the “predefined table” is composed/created?, based on which parameters/values? who/what is performing the determination/selection of the appropriate initial cyclic shift from the predefined table?.

Regarding claim 3, it is further noted that the term “the PSFCH resource index” and “the number of physical resource blocks available for PSFCH transmission” have no antecedent.

Regarding claim 8, it is further noted that the term “another UE” has no antecedent.

Regarding claim 14, the limitation “calculating a PSFCH resource index” renders the claim indefinite. It is not clear how the “PSFCH resource index” is calculated and by who/what is performed the calculation.

Claims 2 and 5-12 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG ELECTRONICS: (“Summary of RAN1 Agreements/Working assumptions in WI 5G V2X with NR sidelink”; 3GPP DRAFT; R1-1913601; Reno, USA, January 2020; from Applicant’s IDS; hereinafter NPL1).
Regarding claim 1, NPL1 discloses “a method for determination of an initial cyclic shift for Physical Sidelink Feedback Channel (PSFCH) sequence generation,” as [(Page 37), Each PSFCH resource is indexed in the manner of frequency first and cyclic shift second] “the method comprising the steps of: determining an index of a  cyclic shift pair” [(See Page 37), The number of cyclic shift pairs used for a PSFCH transmission (denoted by Y)] “and determining the initial cyclic shift for a PSFCH sequence from the index of the cyclic shift pair and a number of cyclic shift pairs based on a predefined table” [(See Page 37), Cyclic shift can be selected based on the L1 source ID of TX UE for unicast and groupcast option 1….the L1 source ID of TX UE and the member ID of RX UE in groupcast option 2…..FFS whether or not to use additional parameter(s) for the selection (e.g., using PSCCH DM-RS, etc)…. (Page 38), The number of cyclic shift pairs used for a PSFCH transmission (denoted by Y) that can be multiplexed in a PRB is (pre-)configured per resource pool among {1, 2, 3, 4, 6}: NOTE: Therefore, NPL shows that the cyclic shift pairs are pre-defined based on specific values interpreted as the predefined table/list].
Regarding claim 2, NPL1 discloses “wherein the number of cyclic shift pairs is pre-configured per resource pool among {1; 2; 3; 4; 6}” as [(See Page 24), The number of cyclic shift pairs used for a PSFCH transmission (denoted by Y) that can be multiplexed in a PRB is (pre-)configured per resource pool among {1, 2, 3, 4, 6}].
Regarding claim 3, NPL1 discloses “wherein determining an index of a cyclic shift pair is performed according to c = ⌊ p Z ⌋ where └.┘ represents a floor operation, where p is the PSFCH resource index, and Z is the number of physical resource blocks available for PSFCH transmission” as [(See Page 8), Implicit mechanism is used to determine at least frequency and/or code domain resource of PSFCH, within a configured resource pool. At least the following parameters are used in the implicit mechanism…].
Regarding claim 7, NPL1 discloses “wherein Y is calculated as Y = ⌈ X/ Z ⌉ where ┌.┐ is the ceil operation, and X is a group size” as [(Para. 0037), X > Z*Y (Y denotes the number of PSFCH in a PRB)].
Regarding claim 10, NPL1 discloses “a UE configured to perform the method of claim 1” as [(Page 1), UE].
Regarding claim 14, NPL1 discloses “further comprising calculating a PSFCH resource index to determine a PSFCH candidate resource for transmission of a PSFCH among a PSFCH candidate resource set of size equal to a number of physical resource blocks available for PSFCH transmission multiplied by the number of cyclic shift pairs” [(Page 36), In determining PSFCH candidate resources for a PSFCH format from the starting sub-channel index and the slot index used for the corresponding PSSCH for actual transmission,….}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Guo (Pub # US 2020/0029318 A1, from Applicant’s IDS).
Regarding claim 5, NPL1 does not specifically disclose further comprising the step of generating the PSFCH sequence depending on determined parameters.
In an analogous art, Guo teaches “further comprising the step of generating the PSFCH sequence depending on determined parameters” as [(Para. 0261), each UE in the receiver group can be assigned with a PFSCH sequence, for example, different cyclic delay shift. Those UE can be allocated with a set of cyclic delay shifts {α1, α2, . . . , αN}].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of NPL1 with the modified system of Guo for effectively configure or preconfigured an UE with an association between a PSCCH resource (or a PSSCH subchannel) and a PSFCH subchannel [Guo: Para. 0254].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of LG Electronics (“Feature lead summary #3 for AI 7.2.4.5 Physical layer procedures for sidelink”; R1-1913572; 3GPP TSG RAN WG1 #99; Reno, USA, November 18th – 22nd, 2019; hereinafter NPL2; from Applicant’s IDS).
Regarding claim 6, NPL1 does not specifically disclose wherein the initial cyclic shift is further dependent on a group size for a groupcast communication.
In an analogous art, NPL2 teaches “wherein the initial cyclic shift is further dependent on a group size for a groupcast communication” as [(NPL2: Page 13), Resource pool configuration may provide the resource area (offset) to be used for groupcast Option 2 whose PSFCH resource size depends upon the group size].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of NPL1 with the modified system of NPL1 for effectively handle PSFCH transmission and reception and avoid  PSSCH resource collision among different UEs [NPL2: See Page 14 and Conclusion].

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Hwang (Pub # US 2020/0288286 A1; hereinafter Hwang from Applicant’s IDS).
Regarding claim 8, NPL1 does not specifically disclose further comprising receiving the determined PSFCH sequence transmitted by another UE.
In an analogous art, Hwang teaches “further comprising receiving the determined PSFCH sequence transmitted by another UE” as [(Para. 0126), For example, from a perspective of UE transmission in a carrier, TDM between the PSCCH/PSSCH and the PSFCH may be allowed for a PSFCH format for SL in a slot. For example, a sequence-based PSFCH format having a single symbol may be supported. Herein, the single symbol may not an AGC duration. For example, the sequence-based PSFCH format may be applied to unicast and groupcast.… (Para. 0128), For example, if the transmitting UE transmits the PSSCH to the receiving UE across a slot # X to a slot # N, the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE in a slot #(N+A). For example, the slot #(N+A) may include a PSFCH resource.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of NPL1 with the modified system of Hwang for efficiently configuring a resource for a PSFCH and avoid resources overlapping [Hwang: Para. 0015].
Regarding claim 9, the combination of NPL1 and Hwang, specifically Hwang teaches “wherein the PSFCH sequence represents HARQ feedback” as [(Para. 0121), For example, if the groupcast option 1 is used in the SL HARQ feedback, all UEs performing groupcast communication may share a PSFCH resource. For example, UEs belonging to the same group may transmit HARQ feedback by using the same PSFCH resource].
Regarding claim 11, the combination of NPL1 and Hwang, specifically Hwang teaches “wherein the UE is configured to transmit the determined PSFCH sequence” as [(Para. 0128), For example, if the transmitting UE transmits the PSSCH to the receiving UE across a slot # X to a slot # N, the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE in a slot #(N+A). For example, the slot #(N+A) may include a PSFCH resource.].
Regarding claim 12, the combination of NPL1 and Hwang, specifically Hwang teaches “wherein the UE is configured to receive the determined PSFCH sequence” as (Para. 0128), For example, if the transmitting UE transmits the PSSCH to the receiving UE across a slot # X to a slot # N, the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE in a slot #(N+A). For example, the slot #(N+A) may include a PSFCH resource.].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463